Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities: WHOPES in claim 21 is not defined in the first instance it is used in the claim. While the examiner knows that it means World Health Organization Pesticide Evaluation Scheme, it should be defined in the first instance it is used. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites 0.05 to 15 w/w, it is unclear to the examiner if this is % w/w or if it some other unit of w/w. For purposes of applying art the examiner is interpreting it as % w/w.
Claim 25 recites wherein the active ingredients the surface of the dwelling is the from 0.1 to 0.7 grams/m2, the examiner has no idea what this claim is trying to say as the claim does not make sense grammatically the way it is currently written. For purposes of applying prior art the examiner is interpreting this claim to further claim that in the applying step of claim 17 the application rate (a) and (b) to the surfaces of the dwelling is from 0.1 to 0.7 g/m2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13-20, 24-30 of copending Application No. 15765960 (‘960) in view of Toki et al. (US5360806). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘960 and the instant application claim methods of controlling mosquitos and/or controlling nuisance or disease carrying [[or]] haematophagous dipteran, triatominae or cimicidae insect pest selected from flies, bed bugs, kissing bugs, and mosquitos, etc. comprising: applying a composition containing a knockdown or blood feed inhibiting effective amount of the claimed 4-trifluoromethylnicotinamide as is claimed in instant claim 10 to the insects/mosquito, locus thereof and/or impregnating fabric/substrate with the active agents for use in dwellings incorporating the actives into polymers, etc. ’960 further teaches combining this active agent with additional insecticides to control mosquitos specifically the same species of mosquitos instantly claimed and mosquitos which are vectors of malaria. ‘960 merely does not claim wherein the second insecticide is the instantly elected abamectin (avermectin B1) and they do not limit all of their nicotinamide compounds used in their methods to the claimed 4-trifluoromethylnicotinamide. However, this deficiency in ‘960 is addressed by Toki.  
 Toki discloses methods of controlling insects/pests (see, for example, the title and the whole document) by using/applying combinations of (a) 4-trifluoromethylnicotinamide (which is a specifically disclosed and preferred compound in Toki see 4-trifluoromethyl-3-pyridine carboxamide compound 5 in col. 19) and wherein this compound can be combined with avermectin which family contains abamectin which itself is an avermectin, specifically avermectin B1, and as such is included in/reads on the avermectin taught by Toki (Col. 14, ln. 62-65; Col. 3, ln. 64 (4-trifluoromethyl-3-pyridinecarboxamide which is 4-trifluoromethylnicotinamide); synthesis example 3; Compound 5 in table 1; claims) and Toki teaches wherein it was known to use these combinations of active agents to specifically control mosquitos, specifically Culex pipiens pallens, which are known to be blood feeding (See Col. 11, ln. 18), and that it is known in the art to apply these compositions/combinations to the pest (see, for example, column 18, lines 47-56), to the site of the outbreak (i.e. a locus where such control is desired; see, for example, column 18 lines 14-25), or to a surface (see for example, column 18 lines 31-46) and wherein these combinations can provide improved effectiveness (see, for example, column 12 lines 18-23), and additionally water soluble starch (i.e. a polymeric binder; see, for example, Formulation Example 9), Toki further teaches wherein the combinations can be administered to animals, specifically domestic animals (E.g. dogs, cats, livestock, etc.), and surfaces which the mosquitos and mammals both come into contact (e.g. dispersing in water), coating or covering surfaces which the mosquitos come into contact with humans or mammals, which would broadly include things like the ground/grass, screens, fabrics, etc. (See Col. 11, ln. 47-Col. 12, ln. 23). Toki teaches wherein the compositions can be applied to surfaces and/or impregnated into surfaces, and they do not specifically limit the surfaces and as such surfaces would include non-living materials (See Col. 11, ln. 47-Col. 12, ln. 23). 
Thus, one of ordinary skill in the art would conclude that the methods of copending 15765960 are obvious variants and/or anticipate the methods of the instant claims (e.g. instant claim 10) especially when taken in view of Toki. 
This is a provisional nonstatutory double patenting rejection.

Claims 17-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, 13-20, 24-30 of copending Application No. 15765960 (‘960) in view of EP2281458, Toki et al. (US5360806), and Sonneck et al. (US20110256198). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘960 and the instant application claim methods of controlling mosquitos, specifically Anopheles stephensi, with compositions comprising applying a composition containing a knockdown or blood feed inhibiting effective amount of the claimed 4-trifluoromethylnicotinamide as is claimed in instant claim 10 to the insects/mosquito, locus thereof and/or impregnating fabric/substrate with the active agents for use in dwellings incorporating the actives into polymers, etc. ’960 further teaches combining this active agent with additional insecticides to control mosquitos specifically the same species of mosquitos instantly claimed and mosquitos which are vectors of malaria. ‘960 merely does not claim wherein the second insecticide is the instantly elected abamectin/avermectin B1 nor does ‘960 specifically disclose the method steps and biological activity claimed in claims 20-22, or applying the compositions in the claimed rates to the nets/weaves, etc. However, these deficiencies in ‘960 are addressed by ‘458, Toki and Sonneck. ‘458 teaches using combinations of the structurally similar flonicamid 
    PNG
    media_image1.png
    126
    236
    media_image1.png
    Greyscale
, with abamectin, and anthranilamide pesticides to control mosquitos, specifically Anopheles species, which obviously includes the claimed Anopheles stephensi, and wherein these combinations can be used for household use, e.g. indoors/dwellings occupied by human or companion, ranch, farm, zoo, or other animals and can be applied to/in textiles including clothing and carpets, which would obviously include nets/bed nets/fibers/weaves, yarns since it can be applied to clothes a person wears (which reads on the claimed fibers/weaves/yarns, etc.) and wherein these active agents are used in effective amounts for controlling these mosquitos and other pests that are parasitic or transmit infectious diseases, specifically amounts of 0.001-99% depending on the choice of formulation type, and specifically disclose that the combinations can be impregnated into materials for fabricating invertebrate control devices, specifically insect netting and they further teach that the amounts for effective control will depend on factors such as the species of invertebrates to be controlled, the pests life cycle, life stage, size, location, time of year, host crop or animal, feeding behavior, mating behavior, ambient moisture, temperature and the like and that for non-agronomic applications effective use ranges will typically be from 1.0 to 50 mg/m2 but as little as 0.1 mg/m2 may be sufficient or as much as 150 mg/m2 may be required and that one of ordinary skill in the art can easily determine the amount necessary for the desired level of pest control (See [0073-0075]; [0043]; Embodiments 1, 19-21, specifically 21b (which explicitly uses abamectin in combination with flonicamid and an anthranilamide), pg. 5, ln. 52-55; pg. 4, ln. 38-40; [0015]; [0058]; pg. 16, ln. 1; [0002]; [0070-0075]; [0028]; Table 1, b7; [0016]; etc.). ‘458 teaches wherein their combinations of the structurally similar flonicamid (which is structurally similar to the claimed 4-trifluromethylnicotinamide), with abamectin and an anthranilamide pesticide can be used in homes/dwellings and other buildings occupied by humans and domestic animals and wherein the compositions/combinations can be sprayed, which reads on spraying surfaces in a dwelling, and ‘458 further teaches that it was known to use these combinations in amounts that are typically from 1.0 to 50 mg/m2 but as little as 0.1 mg/m2 may be sufficient or as much as 150 mg/m2 (0.15 g/m2) may be required and that one of ordinary skill in the art can easily determine the amount necessary for the desired level of pest control and as such ‘458 teaches applying the combination to the surfaces of the dwelling in amounts which overlap those instantly claimed (see [0074-0075]; [0070]; [0072, spraying]; [0073, direct and residual sprays]; [0017]; [0043]; Embodiments 1, 19-21, specifically 21b (which explicitly uses abamectin in combination with flonicamid and an anthranilamide), pg. 5, ln. 52-55; pg. 4, ln. 38-40; [0015]; [0058]; pg. 16, ln. 1; [0002]; [0070]; [0028]; Table 1, b7; [0016])
Toki teaches methods of controlling insects/pests comprising applying combinations of 4-trifluoromethylnicotinamide (TFNA-AM) (which is a metabolite of flonicamid) with avermectin which family contains abamectin which itself is an avermectin, specifically avermectin B1, and as such is included in/reads on the avermectin taught by Toki (Col. 14, ln. 62-65; Col. 3, ln. 64 (4-trifluoromethyl-3-pyridinecarboxamide which is 4-trifluoromethylnicotinamide); synthesis example 3; Compound 5 in table 1; claims) and Toki teaches wherein it was known to use these combinations of active agents to specifically control mosquitos, which are known to be blood feeding (females) (See Col. 11, ln. 18), and that it is known in the art to apply these compositions/combinations to the pest (see, for example, column 18, lines 47-56), to the site of the outbreak (i.e. a locus where such control is desired; see, for example, column 18 lines 14-25), or to a surface (see for example, column 18 lines 31-46) and wherein these combinations can provide improved effectiveness (see, for example, column 12 lines 18-23), and additionally water soluble starch (i.e. a polymeric binder; see, for example, Formulation Example 9), e.g. the combinations can be administered to animals, specifically domestic animals (E.g. dogs, cats, etc.), surfaces which the mosquitos and mammals both come into contact (e.g. dispersing in water), coating or covering surfaces which the mosquitos come into contact with humans or mammals, which would include things like the ground/grass, non-living materials such as screens/nets, fabrics, etc. (See Col. 11, ln. 47-Col. 12, ln. 23).
Sonneck teaches that it was known to impregnate/incorporate all types of pesticides into polymers, including flonicamid and mixtures thereof with various other pesticides wherein firstly the polymer is melted with the pesticide(s) to temperature of between 120 and 250 °C and mixed together; then the melted mixture of polymer and pesticide(s) are spun into strands/threads and cooled and can be woven/knitted to form nets (Which reads on preparing a treatment composition and treating the fiber/yarn, net or weave), and then nets are subjected to heat-setting at temperatures about 20 °C below the melting temperature of the polymer (which reads on drying the resulting treated fiber, yarn, net, or weave) and these insecticidally treated/containing nets are useful for controlling Anopheles stephensi (See abstract; Claims 6-19; [0029]; [0053] [0068-0097, inclusive]; [0102]; [0112]).
Sonneck further teaches wherein these methods lead to fibers, yarns, nets or weaves having a biological activity in accordance with WHOPES guidelines of knockdown after 60 minutes of between 95% and 100% or a mortality after 24 hours of between 80% and 100% after 20 washes as is instantly claimed (See Claim 1; [0008-0010]).   
Thus, it would have been obvious to add the abamectin to the composition of ‘960 because it was known to use abamectin and other avermectins with flonicamid which metabolizes to the claimed 4-trifluoromethylnicotinamide and both are known to be insecticidally active against mosquitos as is discussed above. One of ordinary skill in the art would want to do this in order to form additional pesticidal combinations for controlling disease causing mosquito vectors. Further it would have been obvious to impregnate the fibers/nets via the methods of claims 20 and 22 because these exact same method steps were already known in the art to be useful for impregnating a variety of pesticides including the related flonicamide, etc. into fibers and nets for providing biological activity according to the same WHOPES guidelines claimed. Thus, one of ordinary skill in the art would conclude that the methods of copending 15765960 are obvious variants and/or anticipate the methods of the instant claims especially when taken in view of ‘458, Toki, and Sonneck. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable Toki et al. (US5360806), and further in view of Mount et al. (US6896892).
Applicant’s claim:
--A method for controlling a nuisance, disease carrying or haematophagous dipteran, triatominae, culicoide, or cimicidae insect pest comprising: applying a composition containing a knockdown or blood feed inhibiting effective amount of (a) 4-trifluoromethylnicotinamide and a second insecticide (b) which applicants have elected to be abamectin, which is a member of the avermectin family (specifically avermectin B1).
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 3, 5, 14, Toki discloses methods of controlling insects/pests (see, for example, the title and the whole document) by using/applying combinations of (a) 4-trifluoromethylnicotinamide (which is a specifically disclosed and preferred compound in Toki see 4-trifluoromethyl-3-pyridine carboxamide compound 5 in col. 19) and wherein this compound can be combined with avermectin which family contains abamectin which itself is an avermectin, specifically avermectin B1, and as such is included in/reads on the avermectin taught by Toki (Col. 14, ln. 62-65; Col. 3, ln. 64 (4-trifluoromethyl-3-pyridinecarboxamide which is 4-trifluoromethylnicotinamide); synthesis example 3; Compound 5 in table 1; claims) and Toki teaches wherein it was known to use these combinations of active agents to specifically control mosquitos, specifically Culex pipiens pallens, which are known to be blood feeding (females) (See Col. 11, ln. 18), and that it is known in the art to apply these compositions/combinations to the pest (see, for example, column 18, lines 47-56), to the site of the outbreak (i.e. a locus where such control is desired; see, for example, column 18 lines 14-25), or to a surface (see for example, column 18 lines 31-46) and wherein these combinations can provide improved effectiveness (see, for example, column 12 lines 18-23), and additionally water soluble starch (i.e. a polymeric binder; see, for example, Formulation Example 9), e.g. the combinations can be administered to animals, specifically domestic animals (E.g. dogs, cats, etc.), surfaces which the mosquitos and mammals both come into contact (e.g. dispersing in water), coating or covering surfaces which the mosquitos come into contact with humans or mammals, which would include things like the ground/grass, non-living materials such as screens/nets, fabrics, etc. (See Col. 11, ln. 47-Col. 12, ln. 23).
Regarding claims 4, 14, Toki teaches wherein the compositions can be applied to surfaces and/or impregnated into surfaces, and they do not specifically limit the surfaces and as such surfaces would include non-living materials, such as nets, fibers, yarns or weaves (See Col. 11, ln. 47-Col. 12, ln. 23). 
	 Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 3-6, 14, Toki does not specifically teach wherein the mosquitos are vectors of malaria or wherein the combination of insecticides is impregnated into/incorporated into as substrate/e.g. mosquito nets/bednets/fabric which are placed within a dwelling. However, this deficiency in Toki is addressed by Mount.
	Mount teaches that it was known to impregnate insecticides, cyclodextrin and a binding agent, e.g. polymer, into fabric to use for killing and repelling disease vector insects, e.g. mosquitos which carry malaria, and to use these impregnated fabrics as mosquito nets around bedding (e.g. in dwellings) (See entire document; abstract; claims; Col. 2, ln. 49-62; Col. 3, ln. 6-15).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to impregnate the combination of 4-trifluoromethylnicotinamide and avermectin, specifically abamectin (which is an avermectin, specifically avermectin B1) into mosquito nets, fabric etc. to control and repel mosquitos in dwellings, etc. which transmit malaria because Mount teaches that it was known to impregnate insecticides into bed nets and fabric in order to control and repel insect vectors of disease, specifically mosquitos which transmit malaria e.g. around beds (and therefore in dwellings as is instantly claimed). One of ordinary skill in the art would be motivated to impregnate the nets and fabric of Mount with the claimed combination because Toki teaches this combination is useful for controlling a variety of insects including mosquitos and it is known, “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2281458, Toki et al. (US5360806), Australian (2014, Public release summary, flonicamid), Sonneck et al. (US20110256198).
Applicant’s claim:
-- A method of controlling mosquitos, comprising: applying a knockdown or blood feed inhibiting effective amount of (a) 4-trifluoromethylnicotinamide and (b) abamectin to the mosquito or to a locus of potential or known interaction between a human or mammal and the mosquito.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 17-19, and 23, 26, ‘458 teaches using combinations of the structurally similar flonicamid 
    PNG
    media_image1.png
    126
    236
    media_image1.png
    Greyscale
, with abamectin, and anthranilamide pesticides to control mosquitos, specifically Anopheles species, which obviously includes the claimed Anopheles stephensi, and wherein these combinations can be used for household use, e.g. indoors/dwellings occupied by human or companion, ranch, farm, zoo, or other animals and can be applied to/in textiles including clothing and carpets, which would obviously include nets/bed nets/fibers/weaves, yarns since it can be applied to clothes a person wears (which reads on the claimed fibers/weaves/yarns, etc.) and wherein these active agents are used in effective amounts for controlling these mosquitos and other pests that are parasitic or transmit infectious diseases, specifically amounts of 0.001-99% depending on the choice of formulation type, and specifically disclose that the combinations can be impregnated into materials for fabricating invertebrate control devices, specifically insect netting and they further teach that the amounts for effective control will depend on factors such as the species of invertebrates to be controlled, the pests life cycle, life stage, size, location, time of year, host crop or animal, feeding behavior, mating behavior, ambient moisture, temperature and the like and that for non-agronomic applications effective use ranges will typically be from 1.0 to 50 mg/m2 but as little as 0.1 mg/m2 may be sufficient or as much as 150 mg/m2 may be required and that one of ordinary skill in the art can easily determine the amount necessary for the desired level of pest control (See [0073-0075]; [0043]; Embodiments 1, 19-21, specifically 21b (which explicitly uses abamectin in combination with flonicamid and an anthranilamide), pg. 5, ln. 52-55; pg. 4, ln. 38-40; [0015]; [0058]; pg. 16, ln. 1; [0002]; [0070-0075]; [0028]; Table 1, b7; [0016]; etc.). 
Regarding claim 23, ‘458 does not specifically teach impregnating the claimed combination/composition in the fiber, yarn, net, or weave in the claimed amounts of 0.05-15% w/w. However, as discussed above ‘458 specifically teaches that textiles and insect netting can be treated with that the compositions have the compositions impregnated therein (See [0070-0075]) and ‘458 teaches that dependent on the type of formulation the active agents can be used in amounts of 0.001-99%, and specifically teaches that one of ordinary skill in the art can readily determine the amount necessary to achieve the desired level of pest control (See [0070-0075]). Thus, it would have been obvious for one of ordinary skill in the art to optimize the amount of active agents impregnated into the fabric/weave, netting in order to achieve the claimed concentrations of 0.05-15% w/w because ‘458 expressly teaches that one of ordinary skill in the art can readily determine the amount necessary to achieve the desired level of pest control and it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 24-25, ‘458 teaches wherein their combinations of the structurally similar flonicamid (which is structurally similar to the claimed 4-trifluromethylnicotinamide), with abamectin and an anthranilamide pesticide can be used in homes/dwellings and other buildings occupied by humans and domestic animals and wherein the compositions/combinations can be sprayed, which reads on spraying surfaces in a dwelling, and ‘458 further teaches that it was known to use these combinations in amounts that are typically from 1.0 to 50 mg/m2 but as little as 0.1 mg/m2 may be sufficient or as much as 150 mg/m2 (0.15 g/m2) may be required and that one of ordinary skill in the art can easily determine the amount necessary for the desired level of pest control and as such ‘458 teaches applying the combination to the surfaces of the dwelling in amounts which overlap those instantly claimed (see [0074-0075]; [0070]; [0072, spraying]; [0073, direct and residual sprays]; [0017]; [0043]; Embodiments 1, 19-21, specifically 21b (which explicitly uses abamectin in combination with flonicamid and an anthranilamide), pg. 5, ln. 52-55; pg. 4, ln. 38-40; [0015]; [0058]; pg. 16, ln. 1; [0002]; [0070]; [0028]; Table 1, b7; [0016])
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 17-26, ‘458 does not teach wherein the flonicamid can be substituted with the claimed 4-trifluoromethylnicotinamide. However, this deficiency in ‘458 is addressed by Toki as evidenced by Australian.
Toki teaches methods of controlling insects/pests comprising applying combinations of 4-trifluoromethylnicotinamide (TFNA-AM) (which as is evidenced by Australian is a metabolite of the flonicamid of ‘458, see Australian: pg. 15, wherein TFNA-AM is the mjr. Metabolite; Table 3; section 7.1; pg.5, section 3.1) with avermectin which family contains abamectin which itself is an avermectin, specifically avermectin B1, and as such is included in/reads on the avermectin taught by Toki (Col. 14, ln. 62-65; Col. 3, ln. 64 (4-trifluoromethyl-3-pyridinecarboxamide which is 4-trifluoromethylnicotinamide); synthesis example 3; Compound 5 in table 1; claims) and Toki teaches wherein it was known to use these combinations of active agents to specifically control mosquitos, which are known to be blood feeding (females) (See Col. 11, ln. 18), and that it is known in the art to apply these compositions/combinations to the pest (see, for example, column 18, lines 47-56), to the site of the outbreak (i.e. a locus where such control is desired; see, for example, column 18 lines 14-25), or to a surface (see for example, column 18 lines 31-46) and wherein these combinations can provide improved effectiveness (see, for example, column 12 lines 18-23), and additionally water soluble starch (i.e. a polymeric binder; see, for example, Formulation Example 9), e.g. the combinations can be administered to animals, specifically domestic animals (E.g. dogs, cats, etc.), surfaces which the mosquitos and mammals both come into contact (e.g. dispersing in water), coating or covering surfaces which the mosquitos come into contact with humans or mammals, which would include things like the ground/grass, non-living materials such as screens/nets, fabrics, etc. (See Col. 11, ln. 47-Col. 12, ln. 23).
Regarding claims 20-22, 458 does not specifically teach the claimed steps of i)-ii) and a)-e). However, as discussed above ‘458 does teach that textiles and insect netting which are impregnated with the active compounds/active combinations were known in the art. However, this deficiency in ‘458 is addressed by Sonneck.
Sonneck teaches that it was known to impregnate/incorporate all types of pesticides into polymers, including flonicamid and mixtures thereof with various other pesticides wherein firstly the polymer is melted with the pesticide(s) to temperature of between 120 and 250 °C and mixed together; then the melted mixture of polymer and pesticide(s) are spun into strands/threads and cooled and can be woven/knitted to form nets (Which reads on preparing a treatment composition and treating the fiber/yarn, net or weave), and then nets are subjected to heat-setting at temperatures about 20 °C below the melting temperature of the polymer (which reads on drying the resulting treated fiber, yarn, net, or weave) and these insecticidally treated/containing nets are useful for controlling Anopheles stephensi (See abstract; Claims 6-19; [0029]; [0053] [0068-0097, inclusive]; [0102]; [0112]).
Sonneck further teaches wherein these methods lead to fibers, yarns, nets or weaves having a biological activity in accordance with WHOPES guidelines of knockdown after 60 minutes of between 95% and 100% or a mortality after 24 hours of between 80% and 100% after 20 washes as is instantly claimed (See Claim 1; [0008-0010]).   
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to substitute the flonicamid of ‘458 for the instantly claimed 4-trifluoromethylnicotinamide because firstly 4-trifluoromethylnicotinamide is a metabolite of flonicamid, and secondly because Toki teaches that 4-trifluoromethylnicotinamide is an effective insecticide for controlling mosquitos and it would have been obvious to substitute flonicamid for 4-trifluoromethylnicotinamide because the metabolite would also be safe for use indoors because flonicamid is already known to be useful in nets for controlling the same mosquitos with abamectin and other related insecticides and flonicamid is metabolized to 4-trifluoromethylnicotinamide and as such because 4-trifluoromethylnicotinamide is already known to be active against mosquitos it would also be safe for use indoors because flonicamid already breaks down/metabolizes into 4-trifluoromethylnicotinamide and as such 4-trifluoromethylnicotinamide is already being used indoors and on nets indirectly when flonicamid is added to nets/fibers used to make nets and 4-trifluoromethylnicotinamide combined with abamectin would be expected to exhibit similar activities to flonicamid and abamectin since 4-trifluoromethylnicotinamide is a metabolite of flonicamid. 
It also would have been obvious to then use the combination of 4-trifluoromethylnicotinamide and abamectin in the claimed methods of controlling mosquito pests, specifically Anopheles stephensi because it was already known in the art to impregnate flonicamid, avermectin (which would include abamectin which is avermectin B1), ivermectin and emamectin into fibers and nets via the claimed methods to control the same species of mosquitos and provide the claimed biological activity in accordance with the WHOPES guidelines as instantly claimed. One of ordinary skill in the art would be motivated to use the claimed combination of 4-trifluoromethylnicotinamide and abamectin in the methods of Sonneck, in order to provide additional effective insecticidal combinations for controlling mosquitos, specifically Anopheles sp. as is disclosed by ‘458 and Toki especially since 4-trifluoromethylnicotinamide is a known insecticidally effective metabolite of flonicamid and it was known to combine these agents with avermectin (which obviously includes abamectin as avermectin B1 is abamectin), and as it was known in the art to determine the most effective amounts dependent upon what pests are to be controlled, the environment/surface being treated and that it is routine for one of ordinary skill in the art to determine the most effective amounts for achieving the desired lever of control of the chosen pest as is taught by ‘458 and Toki it would have been obvious to optimize the amounts to achieve the claimed biological activity according to WHOPES guidelines since it was already known in the art to form nets achieving these standard as is taught by Sonneck.  

Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 01/27/22, have rendered the previous claim objections and 112 rejections moot and these objections and rejections have been withdrawn by the examiner. Applicant’s arguments with respect to the 103 rejection and double patenting rejections have been fully considered but are not persuasive at this time. Specifically, regarding the double patenting rejection applicants argue that because the mixing partners with 4-trifluoronicotinamide are different they cannot be obvious variants the examiner respectfully disagrees because the secondary mixing partners were known in the art to be mixed with 4-trifluoromethylnicotinamide as is taught by Toki and it would have been obvious to use the instantly claimed mixing partners with 4-trifluoronicotinamide in order to form the instantly claimed method because Toki already teaches that 4-trifluoronicotinamide can be combined with the claimed mixing partners and are effective for controlling the same nuisance pests, e.g. mosquitos, etc. in amounts which overlap those instantly claimed.
Applicants then argue that Toki and Mount do not establish a prima facie case of obviousness because they argue that Toki is 30 year old patent and does not specifically disclose testing the claimed compound blend with mosquitos because Toki teaches that their compounds can act differently on different pests and as such they assert the activity on thrips or aphids would not equate to the instantly claimed mosquitos, etc. The examiner respectfully points out firstly that the age of the Toki reference is not a valid argument, as Toki still renders obvious the claimed method because firstly the rejection of record is an obviousness rejection and not anticipatory rejection and as such does not have to anticipate the claimed method in the examples. Secondly, the examiner respectfully points out that Toki expressly teaches applicant’s compound a) 4-trifluoromethylnicotamide is effective for controlling insects including mosquitos (Culex pipiens pallens) and tropical rat mites, and Toki further expressly teaches that the amounts of the active agents are from 0.1-90 parts by weight and that the active ingredient concentration may be changed depending on the formulation, manner, purpose, timing, or place of application, and the condition of the insect pests (See Toki sections cited above: Col. 11, ln. 47-59; Col. 18, ln. 14-20).
	Applicants then further argue that the surprising knockdown effect of 4-trifluoromethylnicotamide weighs in favor of patentability. The examiner respectfully disagrees that the knockdown effect is unexpected because Toki expressly teaches that of 4-trifluoromethylnicotamide is useful for controlling hygiene pests such as those instantly claimed which are haemotophagous (mosquitos, tropical rat mites) and that it was known in the art to optimize the active ingredient concentration based on the pests to be controlled the environment in which the composition is being applied etc., and that is routine for one of ordinary skilli n the art to do such optimization to achieve the level of control desired for a given/selected pest/insect. Applicants are arguing the knockdown effect against Anopheles mosquitos and the claims are not limited to these mosquitos as claim 1 is directed to any nuisance, disease carrying or haematophagous dipteran… e.g. it reads on controlling all insect pests which affect crops, plants or animals because these are nuisance insect pests as is instantly claimed wherein a knockdown or blood feed inhibiting effective amount of the insecticide blend/combination is applied, and Toki expressly teaches wherein their compositions for controlling mosquitos (Culex pipiens pallens) and tropical rat mites comprise from 0.1-90 parts active agents by weight and that the active ingredient concentration may be changed depending on the formulation, manner, purpose, timing, or place of application, and the condition of the insect pests active agent(s) which reads on/encompasses the claimed knockdown or blood feed inhibiting effective amount that is instantly claimed, especially since as evidenced by Molina-Cruz Culex mosquitos are known to transmit avian malarias (and as such are vectors of malaria see abstract) the combination of Toki and Mount still renders obvious the instantly claimed methods. 
	Applicant’s then argue that they have unexpected results regarding knockdown of the affected species, specifically they point to the results beginning on pg. 36 of the specification. The examiner respectfully points out that applicant’s claims are not commensurate in scope with these results which use specific secondary actives in specifically claimed amounts with specific amounts of 4-trifluoromethylnicotamide against very specific pests species, e.g. Anopheles stephensi, whereas the instant claims are not limited in scope to the pests, amounts of active agent, or secondary active agents, or the scope of secondary active agents. 
	Applicants then further argue that there is a long felt need, and that this renders their method patentable. The examiner respectfully disagrees that this need renders their method patentable over the prior art which already teaches that the claimed 4-trifluoromethylnicotamide when combined with avermectin (which obviously includes abamectin, because abamectin is avermectin B1) is effective for controlling pests including hygienic pests/haemophagus pests such as mosquitos (Culex pipiens pallens) and tropical rat mites and as such it would already have been obvious to one of ordinary skill in the art that the insecticides/insecticidal combinations comprising 4-trifluoromethylnicotamide are effective at controlling a wide variety of insect pests including the claimed hygienic pests/haemophagus pests because Toki already teaches that these compositions/compositions comprising the claimed 4-trifluoromethylnicotamide (which is Toki’s compound 5) when combined with avermectin/abamectin is effective for controlling hygienic pests/haemophagus pests such as mosquitos (Culex pipiens pallens) and tropical rat mites in amounts/concentrations of from 0.1-90 parts by weight and that the active ingredient concentration may be changed depending on the formulation, manner, purpose, timing, or place of application, and the condition of the insect pests. 
	Applicants then argue that Mount does not cure the deficiencies in Toki the examiner respectfully disagrees for the same reasons which are discussed above and further points out that as discussed above while Toki does not specifically teach that mosquitos are vectors of malaria, they are vectors of malaria, and this is addressed by Mount and is also further addressed in the response to arguments above.

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616